IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,923-01


EX PARTE DAVID ALLEN DUNLAP, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-1830-K368 IN THE 368TH DISTRICT COURT

FROM WILLIAMSON COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of four counts of
improper photography. He was sentenced under a plea agreement to one year in the state jail for
counts one, two, and three, which sentences were cumulated with one another, and to a probationary
term for count four, which is to commence upon the completion of the cumulated sentences imposed
in the first three counts. There was no direct appeal.   
	Applicant contends that the convictions and sentences violate double jeopardy, that the
cumulation orders are improper, and that his sentences are consequently unlawful. He also complains
that a condition to be imposed as part of the probationary term for count four is not authorized by
law. 
	After an independent review of the record provided, in regard to the claims concerning the
convictions and sentences resulting in confinement in counts one, two, and three, this Court holds
that Applicant is not entitled to relief. These claims are denied. In regard to the claims concerning
the probated sentence in count four, the claims are not properly raised in a writ application filed
pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc. arts.
11.07 §§ 1, 3(a)-(b), 11.072. These claims are dismissed.

Filed: February 6, 2013
Do not publish